DETAILED ACTION
Claims 1-14 are pending.  Claims 1-14 are considered in this Office action.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Alice - Claims 1-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 is directed to the limitations to store a plurality of first feature data of a first motor and a plurality of second feature data of a second motor (Storing Collected Information, an observation, a Mental Process; Organizing and Tracking Information for a Mathematical Model; a Mathematical Relationship/Concept); to generate a plurality of first dimension-reduced data corresponding to the first feature data and generate a plurality of second dimension-reduced data corresponding to the second feature data, wherein each of the first dimension-reduced data corresponds to one of a normal state, an offline state, and an abnormal state, and each of the second dimension-reduced data corresponds to one of the normal state and the offline state, wherein the processor further executes one of an operation (a) and an operation (b), wherein the operation (a) rotates each of the first dimension-reduced data by a first angle to obtain a third dimension-reduced datum individually and uses the third dimension-reduced data and the second dimension-reduced data as a first to-be-analyzed dataset, wherein the operation (b) rotates each of the second dimension-reduced data by a second angle to obtain a fourth dimension-reduced datum individually and uses the fourth dimension-reduced data and the first dimension-reduced data as the first to-be-analyzed dataset, wherein the processor further trains a first classification model for distinguishing data sources according to a first subset of the first to-be-analyzed dataset, the processor further derives a first accuracy rate by testing the first classification model for distinguishing the data sources according to a second subset of the first to-be-analyzed dataset, and further determines whether to use the first to-be-analyzed dataset to generate the motor diagnosis model for the second motor according to the first accuracy rate (Analyzing and Transmitting the Information, an evaluation and judgment, a Mental Process; Organizing and Tracking Information for a Mathematical Model; a Mathematical Relationship/Concept), which under their broadest reasonable interpretation, covers performance of the limitation in the mind for the purposes of organizing and tracking information for Managing Human Behavior, but for the recitation of generic computer components.  That is, other than reciting an apparatus comprising a storage and processor being electrically connected to the storage, nothing in the claim element precludes the step from practically being performed or read into the mind for the purposes of Organizing and Tracking information for Making a Mathematical Model, a “Mathematical Relationship”.  For example, determining whether to use the first to-be-analyzed dataset for accuracy encompasses what an engineer would do, an observation, evaluation, and judgement.  If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas, an observation and evaluation.  Further, as described above, the claims recite limitations for organizing and tracking information for a Mathematical Model, a “Mathematical Relationship/Concept”.  Accordingly, the claim recites an abstract idea.
This judicial exception is not integrated into a practical application. In particular, the claim recites the above stated additional elements to perform the abstract limitations as above. The apparatus, storage, and processors are recited at a high-level of generality (i.e., as a generic software/module performing a generic computer function of storing, retrieving, sending, and processing data) such that they amount to no more than mere instructions to apply the exception using generic computer components. Even if taken as an additional element, the receiving, storing, and transmitting steps above are insignificant extra-solution activity as these are receiving, storing, and transmitting data as per the MPEP 2106.05(d). Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception, when considered both individually and as an ordered combination. As discussed above with respect to integration of the abstract idea into a practical application, the additional element being used to perform the abstract limitations stated above amount to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using generic computer components cannot provide an inventive concept. The claim is not patent eligible.  Applicant’s Specification states:
“A first embodiment of the present invention is an apparatus for generating a motor diagnosis model (hereinafter referred to as "model generation apparatus 1"), whose schematic view is depicted in FIG. 1A. The model generation apparatus 1 comprises a storage 11 and a processor 13, wherein the storage 11 is electrically connected with the processor 13. The storage 11 may be one of a memory, a hard disk drive (HDD), a universal serial bus (USB), a compact disk (CD), or any other storage media or circuits with the same function and well-known to those of ordinary skill in the art. The processor 13 may be one of various processors, central processing units (CPUs), microprocessor units (MPUs), digital signal processors (DSPs), or any other computing apparatus with the same function and well-known to those of ordinary skill in the art.”

	Which states that any general-purpose processor or apparatus can be used, such as a desktop computer, laptop, etc., to perform the abstract limitations, and from this interpretation, one would reasonably deduce the aforementioned steps are all functions that can be done on generic components, and thus application of an abstract idea on a generic computer, as per the Alice decision and not requiring further analysis under Berkheimer, but for edification the Applicant’s specification has been used as above satisfying any such requirement. This is “Applying It” by utilizing current technologies. For the receiving, storing, and transmitting steps that were considered extra-solution activity in Step 2A above, if they were to be considered additional elements, they have been re-evaluated in Step 2B and determined to be well-understood, routine, conventional, activity in the field. The background does not provide any indication that the additional elements, such as the apparatus, processors, etc., nor the receiving, storing, and transmitting steps as above, are anything other than a generic, and the MPEP Section 2106.05(d) indicates that mere collection or receipt, storing, or transmission of data is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept. The claim is not patent eligible.
Independent Claim 8 contains the identified abstract ideas, with no new additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, and thus not integrated into a practical application, nor significantly more for the same reasons and rationale as above. Examiner notes Claim 1 has no additional elements to work with to integrate practically.
Claims 2-7 and 9-14 contain the identified abstract ideas, further narrowing them, with no additional elements to be considered as part of a practical application or under prong 2 of the 2019 PEG, thus not integrated into a practical application, nor are they significantly more for the same reasons and rationale as above.	
	After considering all claim elements, both individually and in combination, Examiner has determined that the claims are directed to the above abstract ideas and do not amount to significantly more.  Therefore, the claims and dependent claims are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.  See Alice Corporation Pty. Ltd. v. CLS Bank International, No. 13–298.

Allowable Subject Matter
Claims 1-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening/dependent claims, and if the independent claims were amended in such a way as to overcome the 35 USC 101 rejection and any other rejections. The closest prior art of Dixit (U.S. Publication No. 2021/033,5059), Yan (U.S. Publication No. 2019/021,9994), and Wegerich (U.S. Publication No. 2006/003,6403) do not teach the combination.

Conclusion
The prior art made of record is considered pertinent to applicant's disclosure. 
US 20210335059 A1
Dixit; Sunil
FLEET LEVEL PROGNOSTICS FOR IMPROVED MAINTENANCE OF VEHICLES
US 20190219994 A1
YAN; Weizhong et al.
FEATURE EXTRACTIONS TO MODEL LARGE-SCALE COMPLEX CONTROL SYSTEMS
US 20060036403 A1
Wegerich; Stephan W. et al.
Diagnostic systems and methods for predictive condition monitoring
US 20220187798 A1
Azamfar; Moslem et al.
MONITORING SYSTEM FOR ESTIMATING USEFUL LIFE OF A MACHINE COMPONENT


Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH M WAESCO whose telephone number is (571)272-9913.  The examiner can normally be reached on 8 AM - 5 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ERIC STAMBER can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1348.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOSEPH M WAESCO/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        8/9/2022